Citation Nr: 1738041	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for blood disease. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestos and mustard gas exposure residuals. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral vascular disease (PVD). 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left leg above-the-knee amputation. 

5. Entitlement to service connection for blood disease, to include as due to herbicide agent exposure. 

6. Entitlement to service connection for PVD, to include as due to herbicide agent exposure. 

7. Entitlement to service connection for left leg above-the-knee amputation. 

8. Entitlement to service connection for right leg above-the-knee amputation. 

9. Entitlement to service connection for chronic lung disease, to include as due to herbicide agent exposure, asbestos exposure, and mustard gas exposure.

10. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder. 

11. Entitlement to service connection for bilateral hearing loss. 

12. Entitlement to service connection for tinnitus. 

13. Entitlement to service connection for reflux disease, to include as due to herbicide agent exposure, asbestos exposure, and mustard gas exposure.

14. Entitlement to a compensable evaluation for right side of chest scar, number one.

15. Entitlement to a compensable evaluation for right side of chest scar, number two.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to January 1969, January 1971 to April 1975, and April 1975 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Regarding the Veteran's claims for service connection for blood disease, PVD, and left leg above-the-knee amputation, although the RO reopened the claims in the January 2012 Statement of the Case (SOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board. The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

Regarding the claim of service connection for reflux disease, this issue was incorrectly adjudicated by the RO as a claim to reopen in the July 2008 rating decision. The RO stated the claim was previously denied by May 2005 rating decision and became final. Upon review of the record, the issue of service connection for reflux disease was not adjudicated in a rating decision prior to the July 2008 rating decision. As such, the Board will only address the issue of entitlement to service connection. 

In May 2017, a videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file. 

The issues of entitlement to service connection for PVD, left leg above-the-knee amputation, right leg above-the-knee amputation, chronic lung disease, an acquired psychiatric disorder, hearing loss, tinnitus, and reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By May 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for blood disease, asbestos and mustard gas exposure residuals, PVD, and left leg above-the-knee amputation; and the Veteran did not file a formal appeal of the decision.

2. Subsequent to the May 2005 rating decision, for the issues of service connection for blood disease, PVD, and left leg above-the-knee amputation, there was evidence associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection.

3. Subsequent to the May 2005 rating decision, for the issue of service connection for asbestos and mustard gas exposure residuals, there was no new evidence associated with the claims file that raised a reasonable possibility of substantiating the claim of entitlement to service connection.

4. The preponderance of the evidence shows a blood disease did not manifest during service, nor was it caused or related to service, to include as due to herbicide agent exposure. 

6. Resolving reasonable doubt in favor the Veteran, competent evidence supports the Veteran's two right side chest scars manifest in pain and itching, but are not shown to be unstable. 


CONCLUSIONS OF LAW

1. The May 2005 rating decision that denied the Veteran's claim of entitlement to service connection for blood disease, asbestos and mustard gas exposure residuals, PVD, and left leg above-the-knee amputation is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. For the issues of service connection for blood disease, PVD, and left leg above-the-knee amputation, evidence received since the final May 2005 determination is new and material, and the Veteran's claim for entitlement to service connection is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. For the issue of service connection for asbestos and mustard gas exposure residuals, evidence received since the final May 2005 determination is not new and material, and the Veteran's claim for entitlement to service connection is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for a blood disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria for a 10 percent evaluation, but no greater, for chest scar number one and two, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, DC 7805 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. August 2007 and February 2008 letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. 

VA did not request examinations in conjunction with the Veteran's claims for service connection blood disease or asbestos and mustard gas exposure residuals. VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4). The Board finds no examination is required for the issues of blood disease or asbestos and mustard gas exposure residuals. There is no indication from a competent source that these conditions may be associated with the Veteran's service. The only evidence of record associating blood disease or asbestos and mustard gas exposure residuals with service is the Veteran's own contention. While the Board finds the Veteran sincere in his belief, the Veteran is not competent to opine on the etiology of his medical condition, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Furthermore, as this decision does not reopen the claim for service connection for asbestos and mustard gas exposure residuals, a VA examination is also not necessary on that basis. 38 C.F.R. § 3.159(c)(4) (providing that the duty to provide a VA examination applies only if new and material evidence is presented or secured).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Legal Criteria, Factual Background, and Analysis

New and Material Evidence Claims 

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014). An exception to that rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the Veteran's claim of entitlement to service connection for blood disease, asbestos and mustard gas exposure residuals, PVD, and left leg above-the-knee amputation in a May 2005 rating decision. The RO found no diagnosis for a blood disease, no diagnosis for asbestos and mustard gas exposure residuals, and no evidence of a nexus between the Veteran's PVD or left leg amputation and service. The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final. 

Subsequent to the May 2005 rating decision, the Veteran submitted treatment records showing diagnosis and treatment for anemia and a private treatment opinion stating the Veteran's leg amputations were caused by his PVD, which may have been caused by his exposure to Agent Orange. 

This evidence qualifies as new evidence because it was not of record at the time of the May 2005 rating decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claims of entitlement to service connection. Specifically, this evidence shows a diagnosis and treatment for a blood disease, and a competent opinion of a possible nexus between the Veteran's Agent Orange exposure and his PVD and leg amputations. Thus, this new evidence raises a reasonable possibility of substantiating the Veteran's service connection claims. 

Subsequent to the May 2005 rating decision, there was no new and material evidence submitted that would raise a reasonable possibility of substantiating the Veteran's claim of service connection for asbestos and mustard gas exposure residuals. Specifically, there was no new evidence of a disability or disease being associated with asbestos and mustard gas exposure. At his May 2017 hearing, the Veteran indicated he felt his chronic lung disease and reflux disease were the conditions associated with his asbestos and mustard gas exposure. These conditions are already claimed and being adjudicated herein. Beyond these conditions, no new and material evidence has been submitted which would raise a reasonable possibility of substantiating the Veteran's asbestos and mustard gas exposure residuals claim.

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claims of entitlement to service connection for blood disease, PVD and left leg amputation. The Board finds the Veteran has not submitted new and material evidence sufficient to reopen the claim of asbestos and mustard gas exposure residuals. 

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Blood Disease 

The Veteran contends his blood disease is caused or related to service, to include exposure to herbicide agents. 

At times in the record, the Veteran uses the phrase "blood disorder" in relation to his PVD and diabetes mellitus, Type II. At the hearing, the Veteran testified that his doctor had not given him a specific diagnosis for his blood disorder, but he understood it to be different than his PVD diagnosis. As the Veteran is already service-connected for diabetes mellitus, Type II, and his PVD is being separately adjudicated, the Board will not analyze those diagnoses when analyzing whether the Veteran is entitled to service connection for a blood disease. 

Service treatment records are silent for complaints, treatment, or diagnoses related to a blood disease. Post-separation treatment records show an anemia diagnosis after a surgery in March 2004 and a diagnosis of gangrene in his left leg in April 2004. The Veteran has continued to be assessed and treated for anemia. 

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. VA has already conceded the Veteran was exposed to herbicide agents in service. However, the list of diseases afforded this presumption does not include anemia or gangrene. Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to the Veteran's claim of service connection for a blood disease. 

Nevertheless, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). However, there is no competent evidence in the record of a nexus between anemia, gangrene, or other blood disease, and the Veteran's herbicide agent exposure. 

The only evidence in the record of a relationship between the Veteran's claimed blood disease and his service is through the Veteran's own contentions.  The Veteran is not competent to relate his blood disease to herbicide agent exposure in service, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Whether a medical condition is related to Agent Orange exposure is a complex medical question, and is not capable of resolution by lay opinion. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court). 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for blood disease, to include as secondary to herbicide exposure. 

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's two chest scars are service-connected with a non-compensable rating under DC 7805. The Board finds there is competent evidence to warrant a 10 percent rating, but no greater, for the Veteran's service-connected chest scars.

The Veteran's service-connected chest scars are rated under DC 7805, which instructs that any disabling effect(s) not considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate diagnostic code. DC 7804 states one or two scars that are unstable or painful warrants a 10 percent rating, and three or four scars that are unstable or painful warrants a 20 percent rating. 38 C.F.R. 
§ 4.118, DC 7804 (2016).

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note (1) (2016). If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, DC 7800, Note (2) (2016). 

At a September 2007 VA examination, the Veteran noted his two chest scars itched, inflamed, and were uncomfortable all the time. At a March 2008 VA examination, the examiner observed the lateral scar to be 3cm, faded, and not elevated or depressed. The examiner observed the second scar to be 5cm, nontender, and itchy occasionally. At an April 2011 VA examination, the Veteran was diagnosed with two minimally symptomatic scars. A July 2015 VA examiner noted the scars were not painful or unstable. The first scar was 5 x 1cm, the second scar was 2.4 x .5cm. At the May 2017 Board hearing, the Veteran reported that sometimes his scars were very painful, with the discomfort worse after a shower, and that the scars sometimes were aggravated by clothing. 

The Veteran has reported on numerous occasions that his scars can be painful, itchy, and irritated. The Veteran is competent to report the pain and discomfort from his scars. There is no evidence of the scars being unstable (frequent loss of covering of skin over the scar). To the contrary, VA physical examinations have observed the scars to be superficial, movable, and without evidence of inflammation. Therefore, the Board finds that a higher rating of 10 percent is warranted for the Veteran's two chest scars.

The Board has considered whether a higher rating would be in order under another relevant diagnostic code. The Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited motion), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and cover an area of 144 square inches or greater), are not applicable in this instance, as the Veteran's scars do not cause disfigurement, limited motion, or cover an area of 144 square inches or greater.

Consideration has also been given to assigning staged ratings. However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned. 

Resolving reasonable doubt in favor of the Veteran, the Board finds there is competent evidence that the Veteran has two scars that are painful, without evidence of instability, warranting a 10 percent rating.


ORDER

The appeal to reopen a claim of service connection for blood disease is granted; however, service connection for blood disease is denied on de novo review.

New and material evidence having been received, the claim for service connection for PVD is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for left leg above-the-knee amputation is reopened; to this extent only the appeal is granted.

New and material evidence having not been received to reopen the claim of entitlement to service connection for asbestos and mustard gas exposure residuals, the claim is not reopened.

An evaluation of 10 percent for service-connected chest scars is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As for the Veteran's claim for an acquired psychiatric disorder, the March 2008 VA examination was inadequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examiner determined the Veteran did not have PTSD under DSM-IV criteria. For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the criteria as outlined in the DSM-5. See 38 C.F.R. 
§ 4.125(a) (2016). As the Veteran's claim was certified to the Board in November 2015, an evaluation for a diagnosis of PTSD must conform to DSM-5. 

Additionally, at the May 2017 Board hearing, the Veteran testified that one of his treating providers had diagnosed PTSD and attributed it to his service.  On remand, and with the Veteran's assistance, development should be completed to obtain treatment records from this provider.

As for the Veteran's claim for PVD, the October 2010 VA examination opinion was inadequate. The opinion did not discuss an August 2008 positive nexus opinion stating the Veteran's leg amputations were caused by his PVD, which may have been caused by his prolonged exposure to Agent Orange in service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As the Veteran's bilateral above-the-knee amputations are related to his PVD, these claims are inextricably intertwined and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).
As for the Veteran's claim for chronic lung disease, this was originally claimed as secondary to the Veteran's exposure to Agent Orange in service. However, he has since alleged that it is also due to asbestos exposure in service. At the May 2017 Board hearing, he testified that he lived in barracks where the pipes were lined in asbestos. The Veteran has not been afforded a VA examination for a medical opinion in this regard; accordingly, one should be obtained on remand.

As for the Veteran's claim for reflux disease, the November 2011 VA examination was inadequate because it did not discuss the Veteran's exposure to Agent Orange in service when opining as to the etiology of the Veteran's reflux disease. 

As for the Veteran's claims for bilateral hearing loss and tinnitus, the Veteran's representative requested he be provided another VA examination. The January 2012 VA examination was terminated because the examiner felt the test results were inconsistent and did not reflect the veteran's maximal effort. The Veteran's representative suggested the Veteran had difficulty hearing and understanding the instructions and requested he be given another opportunity. Giving the benefit of the doubt to the Veteran, another examination will be requested. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his acquired psychiatric disorder, PVD, bilateral above-the-knee amputations, chronic lung disease, reflux disease, bilateral hearing loss, and/or tinnitus, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from the healthcare provider who, at the May 2017 Board hearing, the Veteran indicated had diagnosed PTSD and attributed it to his service.  

2. After the above records development is completed, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any psychiatric disability, to include PTSD, MDD, and anxiety disorder. 
The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination, and an examination and interview of the Veteran should be conducted.  Then:

(a) The examiner should identify all psychiatric disabilities found, to include whether or not each criterion for a diagnosis of PTSD is met under DSM-5.

(b) If a PTSD diagnosis is deemed appropriate, the examiner should identify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD diagnosis is linked to the Veteran's reported in-service stressors. 

(c) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused or related to the Veteran's service?

(d) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused by one or more of the Veteran's service-connected disabilities?

(e) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is aggravated by one or more of the Veteran's service-connected disabilities?  

If aggravation is found, the examiner is asked to state the baseline level of severity of the psychiatric disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's psychiatric disorder and what level of increase was due to aggravation from his service-connected disability.

The examiner must provide a detailed rationale for any opinion expressed, and specifically discuss the events described by the Veteran in his September 2007 statement in support of claim for PTSD. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the above records development is completed, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's peripheral vascular disease (PVD). The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is it at least as likely as not (50 percent or better probability) that the Veteran's PVD had its onset in service or is otherwise etiologically related to his service, to include his exposure to Agent Orange therein?

The examiner should discuss Dr. R.J.'s August 2008 statement that the Veteran's bilateral above-the-knee amputations are due to PVD, which may have been caused by prolonged exposure to Agent Orange while in Vietnam. The examiner is advised VA has conceded the Veteran was exposed to herbicide agents in service. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that PVD is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After the above records development is completed, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's reflux disease. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is it at least as likely as not (50 percent or better probability) that the Veteran's reflux disease had its onset in service or is otherwise etiologically related to his service, to include his exposure to Agent Orange?

The examiner should discuss the Veteran's exposure to Agent Orange in service, which has already been conceded by VA. The Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that his reflux disease is related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

The examiner is also asked to discuss whether being exposed to asbestos or mustard gas in service would impact his/her answer.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After the above records development is completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus. The examiner must review the claims file (to include this remand). All necessary tests and studies should be conducted. The examiner should describe the current extent of the Veteran's hearing loss disability. Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. The examiner must then opine: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hearing loss had its onset in service or is otherwise etiologically related to his service?

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his service?

The examiner should consider and directly address the Veteran's lay statements regarding the onset of hearing loss and tinnitus symptoms, to include the Veteran's September 2007 statement. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The examiner should consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385. Hensley v. Brown, 
7 Vet. App. 155, 157 (1993).

7. After the above records development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his chronic lung disease. The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination. An examination and interview of the Veteran should also be conducted.  Then:

(a). The examiner should identify all chronic lung diseases found in the record or on examination.

(b) For each chronic lung disease identified, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) etiologically due to the Veteran's military service, to include any asbestos exposure and/or Agent Orange exposure therein.

Regarding Agent Orange, the Board is cognizant of which diseases and conditions VA presumes service-connected as due to herbicide exposure under 38 U.S.C.A. § 1116. Thus, the question for the examiner is the likelihood that any of the Veteran's chronic lung diseases are related to his herbicide agent exposure given his medical history, family history, risk factors, etc. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

8. Upon completion of the above examinations and opinions, the AOJ should review the reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

9. Upon completion of the above actions, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


